Citation Nr: 0418988	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  

4.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for residuals of 
cold injury to the right and left feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from December 2002 and April 2003 decisions 
by the RO.  In December 2002, the RO granted service 
connection for residuals of cold injury to the right and left 
foot and assigned 30 percent evaluations for each foot; 
effective from January 29, 2001, and assigned an increased 
rating to 10 percent for bilateral pes planus.  In April 
2003, the RO denied service connection for bilateral 
defective hearing and tinnitus.  A video conference hearing 
before the undersigned member of the Board was held in May 
2004.  

In a letter dated in May 2003, the veteran appears to have 
raised the additional issue of service connection for 
pulmonary embolism, secondary to his residuals of cold 
injuries to his feet.  This issue is not in appellate status 
and is not inextricably intertwined with the issues currently 
on appeal.  Accordingly, this matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Bilateral defective hearing was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current hearing loss is related to 
service.  

3.  Tinnitus was not present in service or until many years 
after service, and there is no competent medical evidence 
that any current tinnitus is related to service.  

4.  The veteran's bilateral pes planus is manifested by 
subjective complaints of pain, without marked deformity, pain 
on manipulation, or characteristic callosities.  

5.  A claim of service connection for residuals of cold 
injuries of the feet was received on January 29, 2001.  

6.  Service connection for residuals of cold injuries to the 
right and left foot was granted by rating action in December 
2002, and made effective from January 29, 2001.  

7.  The earliest effective date for the establishment of 
service connection for residuals of cold injuries to the 
right and left foot is January 29, 2001, the date of receipt 
of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral defective hearing due 
to disease or injury which was incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).  

3.  An evaluation in excess of 10 percent for bilateral pes 
planus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, Part 4, Diagnostic Code 5276 (2003).  

4.  An effective date earlier than January 29, 2001, for the 
award of service connection for residuals of cold injuries of 
the right and left foot is not assignable.  38 U.S.C.A. 
§§ 5100, 5101(a), 5102, 5103, 5103A, 5107, 5108, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(r),(p), 3.151(a), 
3.400(b)(2)(i) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was provided 
with the law and regulations pertaining to VCAA in the May 
and August 2003 statements of the case and offered testimony 
at a video conference hearing before the undersigned member 
of the Board in May 2004.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service personnel records reveal that prior to service, the 
veteran was a farmer.  During service, he served for 15 
months as a machine gunner.

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis of a hearing loss or tinnitus 
during service.  The veteran's separation examination in June 
1946 showed his hearing acuity for whispered voice was 15/15.  

The veteran made no mention of any hearing problems or 
tinnitus on his original application for VA compensation 
benefits received in July 1946, or on a subsequent claim 
received in May 1950.  
By rating action in July 1946, service connection was 
established for bilateral pes planus based on the service 
medical records which showed second degree pes planus, 
asymptomatic, with no callouses or impairment of strength.  A 
noncompensable evaluation was assigned, effective from June 
24, 1946, the day following the veteran's discharge from 
service.  The veteran and his representative were notified of 
this decision and did not appeal.  

By rating action in August 1948, the RO reviewed the 
veteran's service-connected bilateral pes planus under the 
1945 schedule for rating disabilities and all evidence of 
record and determined that no change in the noncompensable 
evaluation assigned was warranted.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

During a VA medical examination in March 1950, the veteran 
related that he was employed as a laborer.  In a April 1978 
VA application for pension benefits, the veteran related that 
he had been employed as a construction welder.  

VA medical records for hospitalization in May and June 1978 
showed no complaints or treatment for any hearing problems, 
tinnitus or foot problems.  

When examined by VA in November 1978, the veteran made no 
mention of any hearing problems, tinnitus, or foot problems.  
On examination, there was no weakness, deformity or swelling 
of the feet.  The veteran was noted to have 1st degree pes 
planus but no limitation of motion of the feet.  Tympanic 
membranes were intact, ear canals were patent, there was no 
discharge from either ear, and there was no evidence of any 
hearing loss.  

A claim for an increased rating for pes planus and service 
connection for residuals of frozen feet was received on 
January 29, 2001.  At that time, the veteran included copies 
of private medical records showing treatment for painful 
onychomycosis, ingrown toenails, and flat feet from June to 
November 1998.  

When examined by VA in November 2002, the veteran complained 
of painful feet on prolonged standing or walking, and 
cramping in his feet that occasionally woke him at night.  He 
reported occasional swelling but denied any discoloration in 
his feet.  He said that his feet were cold most of the time 
and occasionally numb, but denied any excess sweating in his 
feet.  On examination of the feet, there was no evidence of 
edema.  His feet were cool and dry.  There was no hair growth 
on either lower extremity.  There was toenail fungus, and the 
nails were deformed, atrophic, yellow and brittle.  There 
were no scars on the feet.  There were bilateral bunion 
deformities and pes planus with weight bearing, but no excess 
callous formation or pain on manipulation of the feet or 
heels.  There was no specific weakness, tenderness, or 
instability in the feet or ankles.  His gait was not 
antalgic, his forefoot and mid-foot could be passively 
flexed, and alignment of the Achilles tendons were normal.  
X-ray studies showed evidence of hallux valgus deformities, 
bilaterally.  The diagnoses included toenail onychomycosis, 
pes planus, and bilateral hallux valgus deformities, mild 
degree.  

By rating action in December 2002, service connection was 
established for residuals of cold injuries to the right and 
left foot, each rated 30 percent disabling, effective from 
January 29, 2001.  The RO also granted an increased rating to 
10 percent for pes planus, effective from the same date.  

Copies of private medical records, received in March 2003, 
showed that the veteran was seen at an ear, nose, and throat 
clinic on several occasions from July to December 2002.  A 
letter dated in July 2002 showed treatment for progressive 
hearing loss and tinnitus.  The veteran reported a long 
history of noise exposure without ear protection.  An 
audiological examination revealed moderate sensorineural 
hearing loss with associated tinnitus.  

The veteran and his wife testified at a personal hearing via 
video conference from the RO before the undersigned member of 
the Board in May 2004.  The veteran testified that his 
hearing loss began after a artillery round exploded nearby 
during combat action in World War II and that it had been 
getting worse ever since.  After service, he worked on the 
railroad for a couple of years then worked construction as a 
structural iron worker and welder.  His wife testified that 
the veteran had hearing problems since they were first 
married in the early 1950's.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Defective Hearing & Tinnitus

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2003).  

Although the objective medical evidence establishes a current 
hearing disability bilaterally, there is no medical evidence 
to suggest that the hearing loss or tinnitus was incurred in 
service.  The Board accepts the veteran's assertions 
regarding his exposure to acoustic trauma during service.  
However, he made no mention of any hearing problems or 
tinnitus on his separation examination in June 1946, nor were 
any pertinent abnormalities noted at that time.  Furthermore, 
he made no mention of any such problems on his original 
application for VA compensation in July 1946, on a claim 
received in May 1950, or when he first applied for 
nonservice-connected pension in April 1978.  In fact, when 
examined by VA in November 1978, the tympanic membrane was 
intact, bilaterally, and there was no evidence of a hearing 
loss noted.  While he now asserts that he had chronic hearing 
problems since service, the first reported treatment for 
hearing loss was in 2002, some 56 years after his discharge 
from service.  During a private medical evaluation in 2002, 
he reported a long history of noise exposure.  Moreover, he 
has not presented any competent medical evidence showing that 
his current hearing loss or tinnitus are related to military 
service.  The Board finds it significant that the evidence 
shows treatment for various medical problems beginning in 
1978, yet the first reference to any ear problem was not 
shown until 2002.  

While the veteran may believe that his current hearing loss 
and tinnitus is related to military service, he has presented 
no competent evidence to support his contentions.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, a lay opinion is not sufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of any objective evidence of hearing loss or 
tinnitus in service or until many years after discharge from 
service, and no competent evidence relating a current hearing 
loss or tinnitus to service, the Board finds no basis to 
establish service connection.  Accordingly, service 
connection for bilateral defective hearing and tinnitus is 
denied.  

Pes Planus

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

In this case, the veteran is currently assigned a 10 percent 
evaluation for pes planus under the provisions of Diagnostic 
Code (DC) 5276 which provides for a 10 percent rating if the 
medical evidence shows moderate condition with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet.  
A 30 percent rating is warranted for severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and accentuated with use, 
swelling on use, and characteristic callosities.  For a 50 
percent rating, the medical evidence must show pronounced pes 
planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with the 
condition not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a.  

Here, the medical evidence shows bilateral bunion 
deformities, mild hallux valgus deformities, and pes planus 
with weight bearing.  The veteran's gait is not antalgic, and 
there was no evidence of marked deformity, pain on 
manipulation, swelling, or excessive callous formation.  
There was no evidence of limitation of motion, tenderness, or 
instability, and alignment of the Achilles tendon was normal, 
bilaterally.  In the absence of more severe impairment, 
reflective of marked deformity, pain on manipulation and 
swelling with use, or pronounced condition with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, severe spasm of the tendo achillis on manipulation, and 
no improvement with orthotics, a 30 or 50 percent rating, 
respectively, is not warranted.  

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2003).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2003).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2003).  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In this case, a claim of service connection for residuals of 
cold injuries to the right and left foot was received in 
January 2001.  At that time, the veteran included copies of a 
private medical reports, dated in June and November 1998, 
which showed treatment for painful onychomycosis and ingrown 
toenails.  There was no swelling, discoloration, or pain on 
palpation of the feet, and pedal neurovascular status was 
normal, bilaterally.  Subsequently, the veteran was examined 
by VA in November 2002, and an opinion was rendered to the 
effect that his foot complaints were related to cold exposure 
during service.  It is not entirely clear what the actual 
"residuals" of cold exposure were as there were no specific 
objective findings, such as discoloration, tropic changes, 
etc, only the veteran's reported history of numbness in his 
feet in cold weather.  Nonetheless, the RO, by rating action 
in April 2003, granted service connection for cold residuals 
of the feet and assigned a 30 percent evaluation for each 
foot.  The effective date assigned was January 29, 2001, the 
date of receipt of the veteran's claim of service connection, 
which is the earliest date allowable under the applicable 
criteria.  

As indicated above, prior to this time, the veteran never 
mentioned any problems with his feet due to cold exposure.  
The evidentiary record shows that a claim of service 
connection for "flat feet" was received in July 1946.  
However, the veteran made no mention of any treatment or 
problems related to cold exposure to his feet.  Based on the 
service medical records, and specifically his separation 
examination, service connection was established for pes 
planus by rating action in July 1946.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In light of the discussion above, the Board concludes that it 
has no alternative but to find that the veteran's claim for 
an effective date earlier than that allowable by law lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied.  




ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

An evaluation in excess of 10 percent for pes planus is 
denied.  

Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for residuals of 
cold injuries to the right and left foot is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



